 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   KYNTREL T. JACKSON,

 9                             Plaintiff,                 Case No. C18-1508-RSM-JPD

10          v.                                            ORDER GRANTING PLAINTIFF’S
                                                          MOTION TO AMEND COMPLAINT
11   SHAWNA PATZKOWSKI, et al.,

12                             Defendants.

13

14          This is a 42 U.S.C. § 1983 prisoner civil rights action. Plaintiff, who is proceeding pro

15   se, moves to amend his original complaint for the sole purpose of adding line numbers to the fact

16   section of his original complaint without changing the substance of this section. Dkt. 34.

17   Defendants do not oppose the motion so long as the Court makes clear that the original and

18   amended complaints are to be considered together as the operative complaint because plaintiff

19   fails to include in his amended complaint the relief section and the attached documents from his

20   original complaint. Dkt. 38.

21          As the parties recognize, plaintiff’s proposed amendment will make it easier for the

22   parties and Court to reference plaintiff’s factual allegations and claims. At the same time,

23   plaintiff’s proposed amendment cannot stand alone because it does not identify the requested



     ORDER GRANTING PLAINTIFF’S
     MOTION TO AMEND COMPLAINT - 1
 1   relief. Given plaintiff’s mental health issues, the Court agrees with defendants that the original

 2   and amended complaints should be considered together as the operative complaint, instead of

 3   requiring further amendment from plaintiff.

 4          Accordingly, the Court GRANTS plaintiff’s motion for leave to amend, Dkt. 34, and

 5   directs the Clerk to file the proposed amendment, Dkt. 34-1, on the docket and note that the

 6   amended and original complaints, Dkt. 6, together constitute the operative complaint in this

 7   action. Defendants shall file an answer to the operative complaint within the timeframe specified

 8   by the Federal Rules of Civil Procedure.

 9          The Clerk is directed to send copies of this order to the parties and to the Honorable

10   Ricardo S. Martinez.

11          Dated this 26th day of February, 2019.



                                                   A
12

13
                                                   JAMES P. DONOHUE
14                                                 United States Magistrate Judge

15

16

17

18

19

20

21

22

23



     ORDER GRANTING PLAINTIFF’S
     MOTION TO AMEND COMPLAINT - 2
